IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NOS. AP-75,665 & AP-75,666


EX PARTE TERRY LAMAR THOMAS, II, Applicant





ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
CAUSE NOS. FR56769-A AND FR59615-A

IN THE 264TH AND 27TH DISTRICT COURTS OF BELL COUNTY



 Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court these applications for writs of habeas corpus.  Ex
parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of unlawful
possession of a firearm by a felon and in accordance with plea agreements he was sentenced to five
(5) years' imprisonment.  No direct appeals were taken.
	Applicant contends that the judgments in these cases incorrectly include affirmative deadly
weapon findings.  The trial court agrees that the affirmative deadly weapon findings are improper
but concludes that there is no authority for granting Applicant relief on this issue because Applicant
could have raised the claims on direct appeal.  See Ex parte Nelson, 137 S.W.3d 666 (Tex. Crim.
App. 2004).  However, Applicant entered pleas of guilty pursuant to plea agreements and waived his
rights to appeal.  Applicant is entitled to relief.
	Relief is granted.  The judgments in cause numbers 56769 and 59615 are reformed to delete
the following language: "Affirmative finding on deadly weapon: Yes - firearm used or exhibited." 
All other claims are dismissed.  See Ex parte Torres, 943 S.W.2d 469 (Tex. Crim. App. 1997).
	Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional
Institutions Division and Parole Division.

Delivered: April 25, 2007
Do Not Publish